CORRECTED NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021, has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted April 19, 2018, has been reconsidered by the examiner.

Allowable Subject Matter
Claims 1-12, 14-16, 19 and 20 are allowed.  
The following is an examiner’s statement of reasons for allowance:
The closes prior art of record is the combination of Farah (US 2015/ 0368833) and Iles et al. (US 2004/0166681), as set forth in the Office action mailed on April 27, 2021.
However, with respect to claims 1-12, 14-16, 19 and 20, the combination of Farah and Iles, and the other prior art of record, neither anticipate nor render obvious all the limitations of the base claim 1, including: depositing a support layer on the second p-n structure, the support layer comprising a back side window layer on the second p-n structure to form a textured surface, and a dielectric layer on the textured surface of the back side window layer.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ABUL KALAM/Primary Examiner, Art Unit 2829